 Case 3:17-cv-00668-JPG Document 56 Filed 01/04/21 Page 1 of 1 Page ID #392




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SCOTTSDALE INSURANCE COMPANY,

               Plaintiff,

        v.                                                 Case No. 17-cv-668-JPG

 JAMES BURKS, individually and d/b/a Burks
 Hardwood Lumber, and ROBERT WHITE,

               Defendants.

                                         JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court
having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment on Counts III and IV is
entered in favor of plaintiff Scottsdale Insurance Company and against defendants James Burks
d/b/a Burks Hardwood Lumber and Robert White;

        IT IS FURTHER ORDERED AND ADJUDGED that the alternative claims in Counts I
and II are dismissed without prejudice in light of entry of judgment on Counts III and VI; and

       IT IS HEREBY DECLARED that:

          Under Commercial General Liability Policy No. CPS2152497, plaintiff
          Scottsdale Insurance Company has no duty to defend or indemnify its insured,
          defendant James Burks d/b/a Burks Hardwood Lumber, in the underlying
          lawsuit, Robert White v. James Burks, No. 2017-L-11, brought by defendant
          Robert White in the Circuit Court for the Fourth Judicial Circuit, Marion
          County, Illinois.


DATED: January 4, 2021

                                            MARGARET M. ROBERTIE, Clerk of Court

                                            s/ Tina Gray, Deputy Clerk

Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
